Citation Nr: 0314797	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He was a prisoner-of-war (POW) of the German 
government from December 1944 to April 1945  The appellant in 
this matter is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  A May 1999 rating decision denied the 
appellant's claim as not well grounded.  The RO reviewed the 
appellant's claim under the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000 and denied service connection 
in the January 2003 rating decision.

A March 2001 Board decision remanded the case to the RO for 
additional development.  The RO completed the additional 
development and returned the case to the Board for further 
review.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1942 to 
November 1945.  He was captured during the Battle of the 
Bulge and was held as a prisoner-of-war (POW) of the German 
government from December 1944 to April 1945.

2.  A February 1947 rating decision granted service 
connection for psychoneurosis, anxiety, at an evaluation of 
10 percent.  A February 1995 rating decision changed the 
diagnosis to post-traumatic stress disorder (PTSD), with 
anxiety reaction, and increased the evaluation to 30 percent 
disabling.

3.  The veteran's death certificate lists the cause of his 
death as cardiac pulmonary arrest, chronic obstructive 
pulmonary disease, congestive heart failure, and a prior 
myocardial infarction.  Prior lung carcinoma with lung 
resection was listed as an other significant condition.

4.  The competent credible evidence of record does not show 
that the veteran's death was causally connected to his 
service-connected disability.

  
CONCLUSION OF LAW

A service-connected disease did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), now codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A recent decision rendered by the United States Court of 
Appeals for the Federal Circuit held, however, that Section 3 
of the VCAA, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, that Section 3 of the VCAA is applicable 
in the instant appeal, after reviewing the record, the Board 
is satisfied that the statutory requirements have been met.  
The appellant was placed on notice of the provisions of the 
VCAA via the March 2001 Board remand.  A March 2001 RO letter 
also informed the appellant of the provisions of the VCAA and 
VA's duty to assist claimants with development of claims.  
The letter also informed the appellant that the RO would 
review, under the provisions of the VCAA, the previous 
decision finding that her claim was not well grounded.  A 
March 2002 RO letter again informed the appellant of the 
provisions of the VCAA and the fact that the RO would review 
her claim under the VCAA.  The letter informed the appellant 
that the RO would advise her if additional evidence was 
needed and which evidence the RO would request and which 
evidence she would be expected to request.  Specifically, the 
letter instructed the appellant to list any agency or person 
who might have treated the veteran for any disorder claimed 
to have caused or contributed to his death and enclosed VA 
Forms 21-4142 for the appellant to sign and return.  The 
appellant also was instructed to provided any medical 
evidence in her possession. Therefore, the Board finds that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained private 
treatment records on the appellant's behalf and obtained a 
comprehensive medical records review by a VA medical 
examiner.  All of these records have been associated with the 
claim file. Neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board will decide the case on the 
merits.

In her October 1998 claim for benefits, the appellant 
asserted that the veteran's service-connected disability 
caused his death.  She submitted a letter from the veteran's 
physician to support her contention.  In an October 1998 
letter, Richard O. Schamp, M.D., stated that he treated the 
veteran for more than a decade near the end of the veteran's 
life.  Dr. Schamp stated that he treated the veteran for his 
anxiety related problems, which stemmed from his POW 
experience, as well as multiple cardiac problems.  Dr. Schamp 
observed that the stressors associated with anxiety disorders 
of the type the veteran had long been associated with 
cardiomyopathy.  Dr. Schamp believed that the veteran's in-
service stressors most certainly contributed to his heart 
disease, although their impact could not be decisively 
quantified.  Dr. Schamp also opined nutritional deprivation 
during the veteran's POW interment was a contributing factor 
in his heart condition.  Dr. Schamp conceded, however, that 
it was difficult to gauge the impact on an individual many 
years after the fact.  Nonetheless, he observed that the 
damaging effect of nutrition deprivation upon the heart and 
other systems is well recognized.

A May 1999 rating decision denied the appellant's claim.  In 
her June 1999 Notice of Disagreement, the appellant 
emphasized the fact that the veteran's September 1994 claim 
for an increased evaluation for his anxiety disorder was 
based on his having been a POW, but he never received a POW 
medical examination.  Further, the appellant referenced a 
September 1986 stress test, which diagnosed ischemic heart 
disease, a presumptive condition of POWs.

In a March 2001 letter, Dr. Schamp, after cautioning that 
over two and one-half years had elapsed since his last 
clinical contact with the veteran, provided additional 
observations as concerns the veteran.  He provided citations 
to medical articles on the relationship between 
cardiomyopathy and neuroendocrine influences of stress and 
anxiety.  Further, after stating that he was unable to gauge 
"the absolute nutritional deficiency in this individual," 
Dr. Schamp noted several studies on the relationship between 
nutritional deficiencies which lead to elevated homocystine 
levels and increased atherosclerosis in unsupplemented 
elderly adults.

The veteran's service medical records could not be located, 
except for his December 1942 induction physical examination, 
and his November 1945 separation examination.  Neither 
examination report reveals any complaints or findings 
pertaining to a heart or pulmonary disorder.  

In June 1946, the veteran filed for service-connected 
compensation for psychoneurosis-general run down condition-
neurasthesia, as a result of having been a POW.  In a 
September 1946 report of contact the veteran reportedly said 
that in addition to being beaten, he subsisted on a scanty 
diet of potato soup and rutabagas, and he lost 45 pounds 
during his four months' internment.  He reported incurring a 
nervous condition and stomach ailment as a result of his POW 
experience, which manifested with continuous nausea and 
frequent vomiting  Two physicians attested to their treatment 
of him for neurasthesia.

The veteran received a VA medical examination in November 
1946.  The examination report reflects that his cardio-
vascular and respiratory systems were normal.

In September 1986, a cardiac stress test performed at DuBois 
Regional Hospital revealed findings that were suggestive of 
ischemic heart disease.  A September 1986 chest x-ray taken 
at Agape Family Health Center diagnosed chronic obstructive 
pulmonary disease without evidence of cardiomyopathy or 
congestive failure. 

In May 1987, Salvatore P. Girardo, M.D., noted that the 
appellant had an elevated blood pressure.

Stanley Lang, M.D., interpreted a February 1993 exercise test 
as positive for ischemia, and symptoms of chest pain that 
were consistent with angina.  

In March 1993, the veteran underwent coronary artery 
angioplasty on the right coronary artery at Pittsburgh's West 
Penn Hospital.  

In September 2002, a VA medical examiner conducted a review 
of the claim file.  The examiner noted that there was no 
record in the claim file which suggested the veteran ever had 
pedal edema or other forms of thiamine deficiency such as 
beriberi.  The examiner observed that if a thiamine 
deficiency exists for more than three months, cardiovascular 
problems, to include cardiomyopathy, can result.  The 
examiner noted, however, that there was nothing in the claim 
file to suggest that the veteran manifested any of those 
symptoms at the point in time proximate to his POW 
experience.  As concerns any relationship between PTSD and 
coronary artery disease (CAD), the examiner stated that there 
is no proof in current literature that PTSD causes CAD or 
death from a myocardial infarction.  In light of these 
factors, the examiner opined that it is unlikely that the 
veteran's PTSD caused his heart attack and death.

The VA examiner also opined that it is unlikely that beriberi 
caused the veteran's CAD.  The examiner specifically 
referenced the veteran's long-standing diabetes, which were 
diagnosed in 1987.  Further, the VA examiner noted the fact 
that, prior to the veteran's diagnosis of diabetes, he was 
diagnosed with hypertension and high cholesterol.  The VA 
examiner explained that the combination of diabetes, 
hypertension, and high cholesterol, was a contributing factor 
of the CAD.  Further, it was more likely than not that the 
combination caused the coronary arteriosclerosis, as well as 
the diffuse vessel disease which was observed during a 1993 
angioplasty.  In light of these factors, the VA examiner 
opined that the veteran's CAD was secondary to the diabetes, 
hypertension, and high cholesterol.  The VA examiner also 
opined that, even though some nutritional deficiencies, such 
as a folic acid deficiency, can increase homocystine levels, 
which in turn can cause arteriosclerosis, he deemed it less 
likely that the veteran's PTSD caused his CAD.  The VA 
examiner referenced a Harrison Text, which he cited for the 
position that there is no indication that PTSD can cause CAD.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The competent credible evidence of record does not show that 
PTSD was causally connected to the conditions listed on the 
certificate of death as the cause of the veteran's death.  
Dr. Schamp's October 1998 letter noted that there were many 
factors which contributed to the veteran's death, with 
anxiety and PTSD being among them.  Further, he generalizes 
as regards the possible relationship between stress and 
anxiety and heart disease.  Dr. Schamp candidly observed that 
he could not quantify the effect of the veteran's anxiety and 
PTSD on his heart disease, but opined that they were of an 
exacerbating nature.  Dr. Schamp's March 2001 letter noted 
that the veteran had several risk factors, to include high 
cholesterol and chronic obstructive pulmonary disease.  He 
referenced a number of articles in medical journals which 
address the neuroendocrine influences of stress and anxiety.

The Board finds that Dr. Schamp's assessment of the veteran's 
final health picture essentially is that PTSD, chronic stress 
and anxiety, were contributing factors among many significant 
risk factors.  This falls short of the requirement that the 
service-connected condition contributed substantially or 
materially to the veteran's death, or lent assistance to the 
production of death; that there was a causal connection.  
Further, Dr. Schamp's letters focused primarily on PTSD, 
stress, and anxiety, rather than the veteran's other very 
significant non-service-connected diseases.  The Board deems 
it reasonable to infer that this occurred because the 
veteran's PTSD, stress, and anxiety were directly related to 
his military service via his time as a POW.  This was not the 
case with the medical review of the VA examiner.

The VA examiner assessed the veteran's total medical picture 
as reflected in the case file.  His considered assessment is 
that the veteran's diabetes, hypertension, and high 
cholesterol, were the prime factors in causing coronary 
artery disease and a prior heart attack, and that it was 
unlikely that the veteran's PTSD caused his heart problems 
which caused his death.  Given this evidentiary picture, the 
preponderance of the evidence is against finding that PTSD, 
stress, and anxiety had a causal connection to the veteran's 
death.  The evidence is not in equipoise so as to apply the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).  The Board now will address 
the veteran's apparent diagnosis of ischemic heart disease.

As noted above, the appellant, in her June 1999 NOD, 
referenced a 1986 stress test which revealed ischemic heart 
disease.  Further, she also noted, correctly, that the 
veteran did not receive a POW medical examination, though he 
based his 1994 application for an increased evaluation on his 
POW experience.

In addition to the September 1986 stress test which provided 
an impression of suggestive of ischemic heart disease, is the 
February 1993 exercise stress test which provided an 
impression of positive exercise test ischemia.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service (other specified diseases have longer periods to 
manifest, i.e., tuberculosis, which must manifest within 
three years), such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

A veteran who was a former POW, and was interned or detained 
for not less than 30 days, shall be service connected for 
certain diseases specific as to former POWs which manifest to 
a degree of 10 percent or more at any time after discharge, 
even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.309(c) (2002).  Among the diseases listed is, beriberi, 
which includes beriberi heart disease.  Beriberi heart 
disease includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  Id., Note 
(emphasis added).

The fact that the veteran was not diagnosed with ischemic 
heart disease until several decades after his POW experience 
and military service does not preclude his being service 
connected on a presumptive basis, if he otherwise meets the 
criteria.  Notably, however, a former POW must not only be 
diagnosed with ischemic heart disease, but must also suffered 
from localized edema during captivity.  The Board notes that 
there are no SMR for the period immediately after the 
veteran's repatriation in April 1945.  The Board finds, 
however, that the December 1945 Report of Physical 
Examination at discharge is sufficiently proximate to the 
veteran's repatriation to be relevant and material.  That 
examination rated all areas as normal.  There were no 
findings of edema whatsoever.  This also was the case at the 
veteran's VA medical examinations conducted in connection 
with his claim for service connection in 1947, 1948, and 
1955.  Further, the latter all assessed his state of 
nourishment either as fairly good or fair.

The VA examiner who conducted the medical review of the 
veteran's case file explained that beriberi is a form of 
thiamine deficiency, which if prolonged for more than three 
months, can cause cardiomyopathy with wet and dry beriberi.  
Dr. Schamp's October 1998 letter references the veteran's 
nutritional deprivation during his POW experience and the 
potential damaging effects on the heart.  Dr. Schamp does 
not, however, state that he diagnosed the veteran with 
beriberi, or any other nutritional deficiency.  He assumes 
the veteran was nutritionally deprived during his internment.  
His assessment appears to be based on the veteran's history 
of his scanty diet and substantial weight loss during 
internment.  The Board notes that the veteran's history that 
he subsisted on a substandard diet during his POW internment 
and incurred a substantial weight loss certainly is 
consistent with the circumstances, conditions, and hardship, 
of his internment.  See 38 C.F.R. § 3.304(d) (2002).  The 
Board also notes, however, the veteran's historical claim of 
having lost 45 pounds during his internment as well as noting 
a comparison of this claim to his listed weight of 148 pounds 
at the induction physical examination two years prior to his 
POW internment, and his listed weight of 150 pounds at a 
physical examination at discharge from service eight months 
after his repatriation.

The VA examiner explained that wet beriberi usually is the 
cardiovascular component of cardiomyopathy which can cause 
congestive heart failure, pedal edema, and an enlarged heart.  
He noted, however, that the veteran's medical records do not 
reflect any of these conditions as having been diagnosed.  He 
opined that it is unlikely that beriberi caused the veteran's 
CAD.

The Board finds that the preponderance of the evidence shows 
that the veteran does not qualify for presumptive service 
connection of his ischemic heart disease as a result of his 
internment as a POW, as he did not experience localized edema 
while in captivity.  38 C.F.R. §§ 3.304(e), 3.309, Note 
(2002).  In light of the fact that the evidence is not in 
equipoise, there is no basis on which to accord the appellant 
the benefit of the doubt.  38 C.F.R. § 3.102 (2002).  The 
presumptive basis of 38 C.F.R. § 3.309 is the only basis by 
which the veteran's ischemia could be service connected, as 
it was diagnosed several decades after his service.  
Therefore, there is no occasion to assess whether it was 
causally connected to the veteran's death.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

